Case: 13-13855   Date Filed: 01/09/2015   Page: 1 of 3




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13855
                        Non-Argument Calendar
                      ________________________

   D.C. Docket Nos. 4:12-cv-00251-BAE-GRS; 4:10-cr-00159-BAE-GRS-4


HEZEKIAH MURDOCK,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (January 9, 2015)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 13-13855     Date Filed: 01/09/2015   Page: 2 of 3


      Hezekiah Murdock, a federal prisoner proceeding pro se, appeals the denial

of his motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C

§ 2255, alleging ineffective assistance of counsel. The district court denied the

motion finding that the ineffective-assistance claim was barred by the collateral-

attack waiver in Murdock’s plea agreement.

      On October 14, 2014, the United States Department of Justice issued a

memorandum to all federal prosecutors regarding the enforcement of appeal

waivers in which defendants waive claims of ineffective assistance of counsel on

direct appeal and collateral attack. See Memorandum from James M. Cole, Deputy

Attorney General, to All Federal Prosecutors (Oct. 14, 2014), available at

http://pdfserver.amlaw.com/nlj/DOJ_Ineffective_Assistance_Counsel.pdf           (“For

cases in which a defendant’s ineffective assistance claim would be barred by a

previously executed waiver, prosecutors should decline to enforce the waiver when

defense counsel rendered ineffective assistance resulting in prejudice or when the

defendant’s ineffective assistance claim raises a serious debatable issue that a court

should resolve.”). In light of this new policy, and in response to our directive

asking the United States Attorney to address its impact on this case, the

government has withdrawn its reliance on Murdock’s collateral-attack waiver.




                                          2
              Case: 13-13855    Date Filed: 01/09/2015   Page: 3 of 3


      As a result, the judgment of the district court is VACATED and the case is

REMANDED to the district court with the instruction to afford Murdock an

evidentiary hearing on his ineffective-assistance-of-counsel claim.




                                         3